DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the term “in a facing relationship” renders the claim indefinite as the metes and bounds of the term cannot be determined. It is unclear what spatial relationship between the pump inlet and the orifice in the first flexible layer. For the purpose of continued Examination, the term “a facing relationship” will be interpreted to require a relationship such that one element faces generally towards the other element.
Claims 41 and 42 recites the limitation "the filter" in the body of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 32-42 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 31-37, and 39-42 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jaeb et al. (US Pre-Grant Publication 2009/0227969).
Regarding claim 31, Jaeb et al. teaches and apparatus for the treatment of a wound by applying negative pressure to the wound (Abstract), the apparatus comprising: 
a wound contact layer (220/1920 and 222/1922) comprising a plurality of fluid passages through the wound contact layer (i.e. (220/1920) is an open cell foam which therefore necessarily comprises a plurality of through holes [0047]) that allow for fluid to pass there through, wherein the wound contact layer is configured to be in contact with the wound and adhere to skin around the wound (i.e. at least 
a porous layer (224/1924) above the wound contact layer [0057]; 
a first flexible layer (232/1932) above the porous layer comprising a flexible film (interpreted to be flexible as the layer is shown as flat in the exploded view of Fig. 20, and having a contour in the assembled view of Fig. 19), wherein the first flexible layer comprises an orifice (247/1947); 
a pump (1810) comprising a pump inlet and a pump outlet [0127], wherein the pump inlet is configured to be in a facing relationship with the orifice in the first flexible layer to apply negative pressure to the wound through the porous layer and the wound contact layer and configured to draw fluid from the wound into the porous layer (See at least Fig. 19); and 
a second flexible layer (1944) comprising a flexible film(interpreted to be flexible as the layer is shown as flat in the exploded view of Fig. 20, and having a contour in the assembled view of Fig. 19), wherein the second flexible layer is sealed to the first flexible layer to form a chamber enclosing the pump [0078] (See Fig. 19).  
Regarding claim 32, Jaeb also teaches that the first flexible layer (232/2932) [0066] and the second flexible layer (at least implicitly in that the cover layer (244/1944) seals the negative pressure dressing; and also in [0132]) comprise a gas and liquid impermeable material.  
Regarding claim 33, Jaeb also teaches that the second flexible layer comprises a hole (1960) [0127]. See also Fig. 20.  
Regarding claim 34, Jaeb also teaches a filter layer (1940) covering the hole in the second flexible layer, wherein gas is configured to pass through the filter layer and hole in the second flexible layer (See Fig. 19).  
Regarding claim 35, Jaeb et al. also teaches that the pump outlet is configured to exhaust fluid pumped through the pump [0127].  

Regarding claim 37, Jaeb also teaches that the second flexible layer and the pump are positioned above the first flexible layer (See Fig. 19).  
Regarding claim 39, Jaeb also teaches that the porous layer disposed over the wound contact layer is configured to distribute negative pressure, through the wound contact layer, equally over the entire portion of the wound site being treated [0059].  
Regarding claim 40, Jaeb also teaches that the porous layer (224/1924) is provided directly over the plurality of fluid passages in the wound contact layer (220/1920) (See Fig. 19).  
Regarding claim 41, Jaeb also teaches that the filter layer comprises an odor trapping material [0083].  
Regarding claim 42, Jaeb also teaches that the filter layer comprises a gas permeable and liquid impermeable material (i.e. a hydrophobic filter that forms a liquid-air separator (240/2940) [0072]).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaeb et al. (US Pre-Grant Publication 2009/0227969), in view of Mulligan et al. (US Pre-Grant Publication 2009/0012441).
Regarding claim 38, Jaeb et al. teaches the apparatus of claim 31, and also teaches that the wound contact layer comprises an upper surface and a lower surface (at least implicitly; See also Fig. 19) but fails to teach an adhesive on the lower surface, wherein the adhesive is configured to adhere the wound contact layer to the wound.  However, it is well known in the art to apply an adhesive to the patient contacting side of a wound contact layer. Mulligan et al. teaches a device for negative pressure wound treatment comprising a wound contact layer (102) comprising an adhesive agent (106) [0023]. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Jaeb with the teachings of Mulligan to include an adhesive on the wound contact layer in order to keep the dressing in position, as well as to reduce pain, and promote healing as suggested by Mulligan.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781